     Case 3:20-cv-00291-MMA-BGS Document 24 Filed 06/25/20 PageID.89 Page 1 of 3



 1
 2
 3
 4
 5
 6
 7
 8                               UNITED STATES DISTRICT COURT
 9                             SOUTHERN DISTRICT OF CALIFORNIA
10
11    Chris LANGER,                                           Case No.: 20-cv-00291-MMA-BGS
12                                           Plaintiff,
                                                              ORDER:
13    v.
                                                              (1) CONVERTING EARLY
14    SPECTRUM TB EXCHANGE, LLC,
                                                              NEUTRAL EVALUATION
      AIRGAS USA, LLC, and DOES 1–10,
15                                                            CONFERENCE TO VIDEO
                                          Defendants.         CONFERENCE; AND
16
17                                                            (2) ISSUING UPDATED
                                                              PROCEDURES
18
19
              The Court hereby CONVERTS the Early Neutral Evaluation set for July 8, 2020
20
     at 1:30 PM to video conference. To facilitate this modification, IT IS HEREBY
21
     ORDERED:
22
           1. The Court will use its official Zoom video conferencing account to hold the ENE.
23
         IF YOU ARE UNFAMILIAR WITH ZOOM: Zoom is available on computers
24
         through a download on the Zoom website (https://zoom.us/meetings) or on mobile
25
         devices through the installation of a free app.1 Joining a Zoom conference does not
26
27
     1
       If possible, participants are encouraged to use laptops or desktop computers for the video conference,
28   rather than mobile devices.

                                                          1
                                                                                         20-cv-00291-MMA-BGS
     Case 3:20-cv-00291-MMA-BGS Document 24 Filed 06/25/20 PageID.90 Page 2 of 3



 1       require creating a Zoom account, but it does require downloading the .exe file (if using a
 2       computer) or the app (if using a mobile device). Participants are encouraged to create an
 3       account, install Zoom and familiarize themselves with Zoom in advance of the ENE.2
 4       There is a cost-free option for creating a Zoom account.
 5        2. Prior to the start of the ENE, the Court will email counsel for each party an
 6       invitation to join a Zoom video conference that they must provide to participating
 7       client(s). The Court will send the invitation to the email addresses listed for counsel in
 8       the case docket. If counsel does not receive an invitation to join the Zoom video
 9       conference by July 7, 2020, please email chambers at
10       efile_skomal@casd.uscourts.gov. Again, if possible, participants are encouraged to
11       use laptops or desktop computers for the video conference, as mobile devices often offer
12       inferior performance. Participants shall join the video conference by following the
13       ZoomGov Meeting hyperlink in the invitation. Participants who do not have Zoom
14       already installed on their device when they click on the ZoomGov Meeting
15       hyperlink will be prompted to download and install Zoom before proceeding.
16       Zoom may then prompt participants to enter the password included in the invitation.3
17       All participants will be placed in a waiting room until the ENE begins.
18        3. Each participant should plan to join the Zoom video conference at least five
19       minutes before the start of the ENE to ensure that the ENE begins promptly at 1:30
20       PM. The Zoom e-mail invitation may indicate an earlier start time, but the ENE
21       will begin at the Court-scheduled time.
22        4. Zoom’s functionalities will allow the Court to conduct the ENE as it ordinarily
23       would conduct an in-person ENE. The Court may divide participants into separate,
24
25
     2
26    For help getting started with Zoom, visit: https://support.zoom.us/hc/en-us/categories/200101697-
     Getting-Started.
27
     3
       A Meeting ID will also be included and may be used along with the password to access the conference
28   if necessary.

                                                        2
                                                                                       20-cv-00291-MMA-BGS
     Case 3:20-cv-00291-MMA-BGS Document 24 Filed 06/25/20 PageID.91 Page 3 of 3



 1       confidential sessions, which Zoom calls Breakout Rooms.4 In a Breakout Room, the
 2       Court will be able to communicate with participants from a single party in confidence.
 3       Breakout Rooms will also allow parties and counsel to communicate confidentially
 4       without the Court.
 5         5. All participants shall display the same level of professionalism during the ENE and
 6       be prepared to devote their full attention to the ENE as if they were attending in person,
 7       i.e., cannot be driving while speaking to the Court. Because Zoom may quickly deplete
 8       the battery of a participant’s device, each participant should ensure that their device is
 9       plugged in or that a charging cable is readily available during the video conference.
10         6. All dates, deadlines, procedures, and requirements set forth in the Court’s original
11       Order Setting ENE (ECF No. 20) remain in place, except as explicitly modified by this
12       Order.
13            IT IS SO ORDERED.
14   Dated: June 25, 2020
15
16
17
18
19
20
21
22
23
24
25
26
27
     4
      For more information on what to expect when participating in a Zoom Breakout Room, visit:
28   https://support.zoom.us/hc/en-us/articles/115005769646

                                                      3
                                                                                    20-cv-00291-MMA-BGS
